Citation Nr: 0902430	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted the veteran's claim for 
service connection for PTSD, and assigned a 30 percent 
disability rating, effective March 31, 2005.  In February 
2007, the RO in Seattle, Washington, increased the veteran's 
initial disability rating to 50 percent.

In November 2008, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO in 
Seattle, Washington (Travel Board hearing).  A copy of the 
transcript is associated with the record.

Additional evidence was received in November 2008, and the 
appellant waived its review by the RO.  See 38 C.F.R. § 
20.1304 (2008).  The Board will consider that evidence 
accordingly.

At the veteran's November 2008 hearing before the undersigned 
Veterans Law Judge, the veteran claimed that he has seizures 
as secondary to his stress from his PTSD, and that his doctor 
has told him that his seizures are caused by stress.  The 
Board notes that the veteran was denied service connection 
for a seizure disorder in September 2005.  The Board 
construes these comments as an inferred claim to reopen a 
previously denied claim for entitlement to service connection 
for a seizure disorder.  That claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as occupational and social 
impairment, with deficiencies in most areas, such as family 
relations, judgment, thinking, and mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, near-continuous panic or depression 
affecting the ability to function appropriately and 
effectively, impaired impulse control with unprovoked 
irritability, periods of violence, nightmares, and an 
inability to establish effective relationships.  The veteran 
also has Global Assessment of Functioning (GAF) scores 
attributable to PTSD ranging from 45 to 55.

2.  The veteran's service-connected PTSD has not been shown 
to be manifested by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating, but no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

VA provided the veteran with letters dated April 2005, 
October 2005, and March 2006, before the September 2005 
rating decision and the January 2007 rating decision, 
respectively.  Those letters satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because 
they informed the veteran of what evidence was needed to 
establish his claim for service connection and a higher 
initial disability rating, respectively; what VA would do and 
had done; and what evidence he should provide.  The April 
2005 and October 2005 letters also informed the veteran that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the veteran's PTSD in its 
September 2005 rating decision.  Moreover, the RO provided 
notice with respect to the degree of disability and the 
effective date of an award in its March 2006 letter.  
Consequently, no further notice pursuant to 38 U.S.C. 
§ 5103(a) is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
veteran regarding the issue addressed in this decision.  The 
veteran's service treatment records and VA treatment records 
have been obtained.  Moreover, the veteran was provided with 
VA examinations regarding his PTSD in June 2005 and April 
2008.  Thus, the Board considers VA's duty to assist 
satisfied.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2008).  
These criteria contemplate that a 30 percent evaluation is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2008); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The veteran contends that he is entitled to a disability 
rating greater than 50 percent.  The Board notes that 
although the veteran's representative requested in a 
September 2008 letter that the veteran be awarded a rating of 
70 percent, he requested a rating of "at least" 70 percent 
at the veteran's November 2008 hearing.  Also, the veteran 
requested a rating of "at least" 70 percent in a November 
2008 statement, and stated that he was "totally disabled by 
PTSD" in his February 2007 substantive appeal.  The Board 
will therefore consider the veteran as seeking the maximum 
possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).

In his February 2007 substantive appeal, the veteran wrote 
that he cannot work due to anger issues and an inability to 
get along with people.  He further stated that he continues 
to have trauma-related nightmares, and that he argues with 
his wife all the time.  He also stated that he cannot 
concentrate, and is always watching over his shoulder.

The veteran has extensive treatment records from VA hospitals 
from March 2005 through August 2008.  A VA clinician found 
that the veteran had symptoms of PTSD in March 2005, and a VA 
clinician diagnosed the veteran with PTSD in April 2005.

In June 2005, the veteran was provided with a VA examination.  
The veteran reported experiencing nightmares relating to his 
service in Vietnam.  He also reported having intrusive 
thoughts, often triggered by the news and by loud noises, 
which give rise to feelings of sadness, tearfulness, anger, 
and irritability.  The veteran also reported experiencing 
guilt, anxiety, frustration, and a quick temper.  The veteran 
noted an incident in 2004 in which he was involved in a fist 
fight at a theater.  The VA examiner found the veteran to be 
emotionally blunted and guarded.  The veteran denied 
hallucinations and suicidal and homicidal ideation.  The VA 
examiner found that the veteran was "quite vigilant and 
guarded," and rated his PTSD as "moderately severe to 
severe."  The VA examiner also found that the veteran's PTSD 
poses moderate difficulties for him in occupational 
endeavors, but that would by no means preclude employment, as 
established by his 30 years of employment after service.  The 
VA examiner also noted that the veteran's PTSD impairs his 
ability to engage in social interactions comfortably, and, as 
such, he avoids these interactions.  The VA examiner found no 
impairment of reality, no illogical speech or obscure or 
irrelevant comment, and no obsessive ritualistic behaviors.  
The VA examiner diagnosed the veteran with PTSD, and found 
that he had a GAF score of 52-55.

In April 2008, the veteran was provided with a second VA 
examination.  The veteran reported that during his 30 years 
of employment, he would often work extra shifts in order to 
physically exhaust himself, in order to decrease the 
frequency of his nightmares.  The veteran further reported 
that, since his retirement four years ago (2004), his PTSD 
symptoms have worsened.  The veteran reported continuing 
nightmares, awakening at night and walking the perimeter of 
his residence, waking up in sweats, and having an increased 
heart rate.  He also reported having intrusive memories which 
are triggered by anything that reminds him of Vietnam, 
including the news, the smell of mildew, the smell of fish, 
and darkness.  The veteran also reported feeling detached and 
estranged, and having a restricted range of affect.  The 
veteran also reported irritability, especially when driving, 
and noted that he has "chased idiots down the road" 
approximately five times.  He denied getting into any fights 
as a result of his chasing other drivers.  He endorsed 
symptoms of hypervigilance, and reported having suicidal 
ideation three to four months ago.  He denied having any 
bipolar mood disorder or panic attacks, but noted that he can 
become suddenly angry and impulsive.  The veteran became 
tearful discussing the loss of his relationship with his 
daughter.  The examiner found that the veteran had moderate 
stressors of increasing marital discord, including worry that 
his increasing symptoms will cost him his wife.  He further 
found that the veteran has difficulty in maintaining and 
establishing effective work and social relationships.  The 
examiner diagnosed the veteran with PTSD, and found that he 
had a GAF score of 50.

In June 2008, a VA clinician filled out a GAF score sheet for 
the veteran.  The VA clinician noted that the veteran had a 
GAF score of 45 at intake in October 2005, and that he had a 
GAF score of 47 at the closing of his case, in June 2008.

At a Board hearing in November 2008, the veteran stated that 
he experiences anger when driving.  His representative 
asserted that the veteran's symptoms include anger, outburst, 
irritability, hypervigilance, sleep difficulty, intrusive 
thoughts, flashbacks, startled response, and isolation, and 
that those symptoms have affected the veteran in his family 
relations, judgment, thinking, and mood.  The veteran 
expressed suicidal ideation.  The veteran also stated that he 
has nightmares, that he checks his windows and doors on an 
almost nightly basis, and that he has few friends.  The 
veteran stated that he keeps a map of Vietnam in his car.  
Finally, the veteran noted that he has attended one-on-one 
counseling, as well as weekly counseling with other Vietnam 
veterans, and that he is on prescription medications for his 
condition.

In written notes dated November 2008, the veteran wrote that 
he has punched holes in his walls at home.  In an August 2008 
letter to VA, the veteran's spouse stated that the veteran 
sleeps restlessly, has bad dreams, and wakes up periodically 
to walk around the house and check for intruders.  She 
further stated that the veteran sometimes awakens violently, 
swinging and kicking.  She noted that the veteran doesn't 
like being too close to anyone in terms of acquaintances, and 
also noted that the veteran experiences rages when driving.  
She noted that the veteran has difficulty communicating with 
her, sometimes threatens to leave her or kill himself, and 
sometimes punches the wall and throws things.

The Board finds that the evidence of record is consistent 
with a 70 percent rating. 38 C.F.R. § 4.7.  That is, overall, 
the evidence demonstrates occupational and social impairment 
with deficiencies in most areas.  A significant number of the 
symptoms required for a 70 percent rating are present.  
First, the veteran's service-connected PTSD has been shown to 
be manifested by impairment in his work.  In June 2005, a VA 
examiner found that the veteran's PTSD poses moderate 
difficulties for him in occupational endeavors.  
Additionally, in his October 2005 notice of disagreement, the 
veteran stated that he has been unable to find employment 
since retiring from his last job.  Finally, the April 2008 
examiner found that the veteran has difficulty in maintaining 
and establishing effective work relationships.

Second, the veteran's service-connected PTSD has been shown 
to be manifested by impairment in his social life.  In June 
2005, a VA examiner found the veteran to be emotionally 
blunted and guarded, and noted that the veteran's PTSD 
impairs his ability to engage in social interactions 
comfortably, and, as such, he avoids these interactions.  
Additionally, in his April 2008 VA examination, the veteran 
reported feeling detached and estranged, and having a 
restricted range of affect.  Moreover, in an August 2008 
letter to VA, the veteran's spouse stated that the veteran 
doesn't like being too close to anyone in terms of 
acquaintances.  Finally, the April 2008 examiner found that 
the veteran has difficulty in maintaining and establishing 
effective social relationships.

Third, the veteran has impaired family relations, as shown by 
his April 2008 VA examination, in which the veteran became 
tearful discussing the loss of his relationship with his 
daughter.  The April 2008 examiner also found that the 
veteran had moderate stressors of increasing marital discord, 
including worry that his increasing symptoms will cost him 
his wife.  Additionally, the veteran's spouse's August 2008 
letter, in which she writes that the veteran has difficulty 
communicating with her, and sometimes threatens to leave her, 
further shows his level of impaired family relations.

Fourth, the veteran demonstrated deficiencies of judgment, 
thinking, and mood.  At his April 2008 VA examination, the 
veteran reported that he has "chased idiots down the road" 
approximately five times.  Similarly, in her August 2008 
letter, the veteran's spouse stated that the veteran has 
rages while driving.  The veteran again reported this 
behavior at his November 2008 hearing.

Fifth, the veteran has suicidal ideations.  At his April 2008 
VA examination, the veteran reported having suicidal 
ideations three to four months previously.  Additionally, the 
veteran's spouse reported in her August 2008 letter that the 
veteran was sometimes suicidal.  Finally, at his November 
2008 hearing, the veteran expressed suicidal ideations.

Sixth, the veteran engages in an obsessional ritual.  As he 
stated at his November 2008 hearing, the veteran checks his 
windows and doors on an almost nightly basis.   In an August 
2008 letter to VA, the veteran's spouse stated that the 
veteran wakes up periodically to walk around the house and 
check for intruders.  Finally, at his April 2008 VA 
examination, the veteran reported awakening at night and 
walking the perimeter of his residence.

Seventh, the veteran has impaired impulse control with 
unprovoked irritability, including periods of violence.  In 
addition to the rage while driving described above, the 
veteran noted to the June 2005 VA examiner an incident in 
2004 in which he was involved in a fist fight at a theater.  
Additionally, the veteran's spouse noted in her August 2008 
letter that the veteran sometimes punches the wall and throws 
things.

Eighth, the veteran has nightmares relating to his service in 
Vietnam, which he described at his June 2005 and April 2008 
VA examinations, and at his November 2008 hearing.

The veteran also has GAF scores attributable to PTSD ranging 
from 45 (in October 2005) to 55 (in June 2005).

Overall, the evidence is sufficient to warrant a 70 percent 
rating, even though several of the other criteria provided 
are not present, such as speech intermittently illogical, 
obscure, or irrelevant; spatial disorientation; and neglect 
of personal appearance and hygiene.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (rating criteria provide 
guidance as to the severity of symptoms contemplated for each 
rating; they are not all-encompassing or an exhaustive list).

However, the evidence of record does not warrant an even 
higher 100 percent rating.  38 C.F.R. § 4.7.  The veteran 
does not have total occupational impairment, as determined by 
the VA examiner in June 2005.   Additionally, the veteran 
does not have total social impairment, because he continues 
to live with his wife, as described in his November 2008 
Board hearing.  Consequently, a rating of 100 percent 
disabling is not for application.

The Board notes that the 70 percent rating it has assigned 
for the veteran's PTSD is effective for the entire period for 
which the veteran has been issued a grant of service 
connection-since March 31, 2005.  Because there has been no 
occasion since the effective date when the veteran's 
disability has been more severe than 70 percent, there is no 
basis on which to stage his rating for his disability on 
appeal.  Fenderson, 12 Vet. App. at 125-26.

The Board has considered the issue of whether the veteran's 
PTSD, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

In summary, the Board finds that the evidence supports a 70 
percent disability rating, but no greater, for the veteran's 
PTSD, under Diagnostic Code 9411.  38 C.F.R. § 4.3.


ORDER

A disability rating of 70 percent, but no more, for PTSD is 
granted, for the entire appeal period, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


